 



Exhibit 10.27
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     WHEREAS, on the 28th day of April 2005 (the “Effective Date”) PMC
Commercial Trust (the “Company”) and Ron Dekelbaum (“Employee”) executed an
Employment Agreement (the “Agreement”).
     WHEREAS, the Company and Employee wish to amend and extend the term of the
Agreement through December 31, 2006; and
     WHEREAS, in consideration of the foregoing premises, the mutual agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the terms and conditions of the
Agreement including the severance provisions provided in paragraph 5 are hereby
extended through December 31, 2006; and
     WHEREAS, all other terms and conditions pursuant to the Agreement shall
remain in full force and effect.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of
January 12, 2006.

         
EMPLOYEE:
      PMC COMMERCIAL TRUST
 
       
By: /s/ Ron H. Dekelbaum
      By: /s/ Jan F. Salit
 
     
 
     Ron H. Dekelbaum
      Name: Jan F. Salit
 
      Title: Executive Vice President and Chief
 
      Investment Officer
 
      Date: February 1, 2006

